DETAILED ACTION
This non-final Office action is in response to the claims filed May 29, 2020.
Status of claims: claims 1-12 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020 was considered by the examiner. 

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).


Drawings
The drawings are objected to because:  
FIGs: 1,2 – “14” is cited incorrectly for two different elements.
FIG: 2 – “22” is cited incorrectly for two different elements.
FIG. 5 isn’t labeled. Also, the figure after FIG. 4 must have at least one numerical identifier.
Claim 8 – “damping caps” recited in the claim are not illustrated or at least identified in the figures.
Claim 10 – “first electrical power connection” “second electrical power connection” “sensor connection” are not illustrated or at least identified in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
Claim 11 – “a spindle drive assembly” must be amended to “the spindle drive assembly” since the spindle drive assembly is previously recited in claim 1.
,
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 – “and/or” is unclear. Does the applicant intend “and” or “or?” Unclear what constitutes “/”
Claim 1, line 4 – “the motor shaft” lacks antecedent basis.
Claim 2, line 3 – what exactly is meant by “at the housing cap?”  “at” is unclear. Does the applicant mean “in” or “on” or “within” or “directly fastened with?” Clarification required.
Claim 6 – “the mounted state of the spindle drive motor” lacks antecedent basis.
Claim 7 – “circular cylindrical” recited twice is unclear. “Circular” appears unnecessary when paired with the recitation of “cylindrical.”
Further, claims dependent on a rejected claim are rejected for at least being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150333591 to Cheong et al. (hereinafter “Cheong”).
Cheong discloses a spindle drive assembly for opening and/or closing a vehicle flap, comprising a spindle drive assembly housing 31 extending along a spindle drive axis and a spindle drive motor 40 which is arranged in the spindle drive assembly housing and the motor shaft 61 of which is arranged substantially coaxially with the spindle drive axis, wherein the spindle drive motor is supported in the spindle drive assembly housing in a rotationally fixed manner in relation to the spindle drive axis by means of an interlocking fi (via elements 35,55)(see FIGS. 3-5) (claim 1)
Cheong further discloses the spindle drive assembly housing comprises a housing cap 32 and the spindle drive motor is supported at the housing cap in a rotationally fixed manner, (claim 2) that the housing cap closes the spindle drive assembly housing axially on an end side, (claim 3) that the spindle drive motor is supported in the spindle drive assembly housing by means of a motor housing 41,51. (claim 5)
Cheong further discloses a vehicle flap, in particular a vehicle hatch or tailgate or vehicle trunk lid, comprising a spindle drive assembly according to any of the preceding claims claim 1, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong, as applied above, in view of US 2015/0040698 to Kessler et al. (hereinafter “Kessler”).
Cheong, as applied above, fails to disclose a first electrical power connection of the spindle drive motor and/or a second electrical power connection of the spindle drive motor and/or a sensor connection of the spindle drive motor are provided on an axial end side of the spindle drive motor facing away from the motor shaft. 
Kessler teaches of a first electrical power connection of the spindle drive motor and/or a second electrical power connection of the spindle drive motor and/or a sensor connection of the spindle drive motor are provided on an axial end side of the spindle drive motor facing away from the motor shaft. (see FIG. 2, element 64 and [0053]) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include with Cheong a first electrical power connection of the spindle drive motor and/or a second electrical power connection of the spindle drive motor and/or a sensor connection of the spindle drive motor are provided on an axial end 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated DE 102014109460A1 to Brose Fahrzeugteile (hereinafter “Brose”).
Brose discloses a spindle drive assembly for opening and/or closing a vehicle flap, comprising a spindle drive assembly housing 9 extending along a spindle drive axis 8 and a spindle drive motor 6 which is arranged in the spindle drive assembly housing and the motor shaft (not shown) of which is arranged substantially coaxially with the spindle drive axis, wherein the spindle drive motor is supported in the spindle drive assembly housing in a rotationally fixed manner in relation to the spindle drive axis by means of an interlocking fit (via element 11) (claim 1)
Brose further discloses that the spindle drive assembly housing comprises a housing cap 23 and the spindle drive motor is supported at the housing cap in a rotationally fixed manner, (claim 2) that the housing cap closes the spindle drive assembly housing axially on an end side (claim 3), that the spindle drive motor is supported in the spindle drive assembly housing by means of at least one damping element 11, (claim 4) and that the spindle drive 
Brose further discloses a vehicle flap, in particular a vehicle hatch or tailgate or vehicle trunk lid, comprising a spindle drive assembly according to any of the preceding claims claim 1 (claim 11) and a vehicle flap according to claim 11 that is a vehicle hatch or tailgate or vehicle trunk lid. (claim 12)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634